DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2021 has been entered.

Election/Restriction & Status of Claims
Claims 5-11 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/31/2020.
Claims 1, 2 and 4 remain for examination and are addresses in this office action of which claim 1, the independent claim has been amended.

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 as amended recites “not more than 1.1 times 15 of the inner cross section hardness”. The number “15” appears to be a typographical error as the specification and the original claim 4 states “not more than 1.1 times of the inner cross section hardness”. (See original claim 4, Spec p. 4:17-20, 6:1-3, 12:19-13:2). Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
List 1
Element
Instant Claims
(weight%)
Prior Art
(mass%)
Si
2.5 – 3.1
up to about 6.5
[0062] about 0.5 to about 6.5
Al
0.1 – 1.3
up to about 3
Mn
0.2 – 1.5
up to about 3
C
0.008 or less excluding 0
up to about 0.05
S
0.005 or less excluding 0
up to about 0.01
N
0.005 or less excluding 0
up to about 0.01
Ti
0.005 or less excluding 0
up to about 0.01
Mo
0.001 – 0.07
up to about 1
P
0.001 – 0.07
up to about 0.25
Sn
0.001 – 0.07
up to about 0.15
Sb
0.001 – 0.07
up to about 0.15
Fe + impurities
Balance
Balance







Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0000596 A1 of Schoen (US'596).
Regarding claims 1, 2 and 4, US'596 teaches (abstract, [0002]-[0017] Non-oriented electrical steels and the method of making them wherein the steel can made into (abstract) sheets with a composition wherein the claimed ranges of the various elements (Si, Al, Mn, C, S, N, Ti, Mo P, Sn, Sb, Fe and impurities) of the instant alloy of the instant claims (composition recited in instant claim 1) overlap or lie inside the ranges of various elements of the alloy of the prior art. The steel of the prior art has a composition containing: [0024] i. Silicon: up to about 6.5% [0025] ii. Aluminum: up to about 3% [0026] iii. Chromium: up to about 5% [0027] iv. Manganese: up to about 3% [0028] V. Carbon: up to about 0.05%; [0029] In addition, the steel may have antimony in an amount up to about 0.15%; niobium in an amount up to about 0.005%; nitrogen in an amount up to about 0.01%; phosphorus in an amount up to about 0.25%; sulfur and/or selenium in an amount up to about 0.01%; tin in an amount up to about 0.15%; titanium in an amount up to about 0.01%; and vanadium in an amount up to about 0.01% with the balance being iron and residuals incidental to the method of steel making. [0061] The steel may also include copper, molybdenum and/or nickel in amounts up to about 
As the claimed ranges overlap or lie inside ranges disclosed by the prior art (see List 1 above), a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
With respect to the claimed formulaic equations, [Equation 1] and [Equation 2] of instant claim 1, it is noted that the prior art does not teach of them. However, as the prior art discloses a composition wherein the claimed ranges of the various elements (Al, Mn, Si, Mo, P, Sn and Sb) of the instant alloy overlap or lie inside the ranges of various elements of the alloy of the prior art (see compositional analysis above), the ranges of the formulaic expression of the instant claims would also overlap or lie inside the values of the prior art resulting from the instant formulaic expressions – for instance, using the minimum and maximum values of the involved elements and setting minimum amount of Si to 0.5 as per [0062] of the prior art provides a range of 0 to 12 for [Equation 1] and 0 to 1.55 for [Equation 2] meaning that the claimed ranges of the equations overlap or lie inside the ranges of the prior art. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. Saklatwalla v. Marburg provides that “It requires something more than a mere new ratio of proportions in the ingredients constituting an article to render the product patentable. It was stated in the case of Bethlehem Steel Co. v. Churchward International Steel Co. (Carnegie Steel Co., Intervener), 3 Cir., 1920, 268 F. 361, 364, as follows: "But novelty of proportions in the sense of the patent law involves something more than figuring out proportions differing from any that were known before. It involves new results from new proportions, developing a new metal, or, it may be, an old metal with new characteristics of structure or performance, embracing entirely new, or at least substantially enhanced, qualities of utility. [Milligan Higgins] Glue Co. v. Upton, 97 U.S. 3, 24 L.Ed. 985; Welling v. Crane, C.C., 21 F. 707; Brady Brass Co. v. Ajax [Metal Co., 3 Cir.], 160 F. 84, 90, 87 C.C.A. 240; Pittsburgh Iron Steel [Foundries] Co. v. Seaman-Sleeth Co., [3 Cir.] 248 F. 705, 160 C.C.A. 605; Miami Copper Co. v. Mineral Separation, Ltd., [3 Cir.] 244 F. 752, 157 C.C.A. 200."” 
Although the prior art teaches that “[0007] Achieving a suitably large grain size after finish annealing is desired for optimum magnetic properties.”, it is noted that it does not explicitly teach of claimed limitations of the a) grain size (claim 1) and b) hardness properties (claims 1 and 4). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II.
a) the claimed and prior art products are identical or substantially identical in structure or composition (see compositional analysis of claim 1 above) and b) the claimed and prior art products are produced by identical or substantially identical processes.
Comparison of the processing of the instant steel vs that of the prior art is as follows: 
Instant steel – {instant specification page 10} “The cold rolled sheet, which is finally cold-rolled, is finally recrystallization-annealed such that the average diameter of the crystal grain ranges from 70 μm to 150 μm. When a final recrystallization annealing temperature is too low, recrystallization is not generated sufficiently, and when the final recrystallization annealing temperature is too high, as the crystal grain grows sharply, the magnetic flux density deteriorates and high-frequency iron loss increases. Thus, it is preferable that the recrystallization annealing is performed for 60 seconds to 150 seconds at a temperature of 850° C. to 1150° C.” Claim 5: A method of manufacturing a non-oriented electric steel sheet, the method comprising: manufacturing a hot rolled sheet by heating slab…, manufacturing a cold rolled sheet by cold rolling the hot rolled sheet; and recrystallization annealing the cold rolled sheet for 60 seconds to 150 seconds at 875° C. to 1125° C.”
Prior art – [0014] The hot rolled sheet is subsequently processed by a variety of routings which may include pickling or, optionally, hot band annealing prior to or after pickling; cold rolling in one or more steps to the desired product thickness; and, finish annealing, sometimes followed by a temper rolling, to develop the desired magnetic properties. [0072] Induction annealing, when used, is typically conducted to provide an annealing temperature greater than about 1500° F. (815° C.) for a time less than about five minutes.  [0073] The present invention provides for a non-oriented electrical steel having magnetic properties appropriate for commercial use wherein a steel melt is cast into a starting slab which is then processed by either hot rolling, cold rolling or both prior to finish annealing to develop the cold rolled and finish annealed to provide a non-oriented electrical steel having superior magnetic properties without requiring an annealing step after hot rolling. The applicants have further determined in third embodiment of the present invention wherein the strip is hot rolled, annealed, cold rolled and finish annealed to provide a non-oriented electrical steel having superior magnetic properties. [0055]  The practice of the above embodiments must include a finishing anneal wherein the magnetic properties of the strip are developed which annealing step is conducted a temperature which is less than Tmin 20% (Equation IVb). The preferred practice of the above embodiments must include a finishing anneal wherein the magnetic properties of the strip are developed which annealing step is conducted a temperature which is less than Tmin 10% (illustrated in FIG. 1). The more preferred practice of the above embodiments must include a finishing anneal wherein the magnetic properties of the strip are developed which annealing step is conducted a temperature which is less than Tmin 5% (Equation IVa). The most preferred practice of the above embodiments must include a finishing anneal wherein the magnetic properties of the strip are developed which annealing step is conducted a temperature which is less than Tmin 0% (illustrated in FIG. 1). (emphasis added). Since the Tmax calculations are dependent on the concentration of the constituents, the secondary annealing temperature range of the instant claims lie within or overlap temperature range of the prior art. Therefore, the product of the instant claims and that of the prior art are made by substantially identical processes.}
Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
With respect to the thickness limitation of instant claim 2, the prior art teaches [0003] “Such applications typically require that the non-oriented electrical steel have a maximum core loss of about 4 watts/pound (about 9 w/kg) and a minimum magnetic permeability of about 1500 G/Oe (Gauss/Oersted) measured at 1.5 T and 60 Hz. In such applications, the steel sheet used is typically processed to a nominal thickness of about 0.018 inch (about 0.45 mm) to about 0.030 inch (about 0.76 mm). CRNO is generally used in more demanding applications where better magnetic properties are required. Such applications typically require that the non-oriented electrical steel have a maximum core loss of about 2 W/# (about 4.4 W/kg) and a minimum magnetic permeability of about 2000 G/Oe measured at 1.5 T and 60 Hz. In such applications, the steel sheet is typically processed to a nominal thickness of about 0.0006 inch (about 0.15 mm) to about 0.025 inch (about 0.63 mm).” and “[0075] In one embodiment, the present invention provides processes to produce a non-oriented electrical steel having magnetic properties which have a maximum core loss of about 4 W/# (about 8.8 W/kg) and a minimum magnetic permeability of about 1500 G/Oe measured at 1.5 T and 60 Hz. [0076] In another embodiment, the present invention provides processes to produce a non-oriented electrical steel having magnetic properties which have a maximum core loss of about 2 W/# (about 4.4 W/kg) and a minimum magnetic permeability of about 2000 G/Oe measured at 1.5 T and 60 Hz.” thereby reading on the thickness limitation of instant claim 2. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 

Claims 1, 2 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 15/539610 (reference application) (See publication US 2017/0362676 A1) in view of US 2005/0000596 A1 of Schoen (US'596), and as evidenced by A683-16 Standard Specification for Nonoriented Electrical Steel, Semiprocessed Types of ASTM International (NPL’1) .
The claims of the reference application reveal a substantially identical composition (the claimed ranges overlap or lie inside ranges disclosed by the reference except for Al), grain size. With respect to the hardness and thickness limitation, the reference application claims reveal a substantially identical processing for the making of the steel sheet and therefore the properties would be inherent.
With respect to the Al content, instant claims require 0.1 – 1.3 mass% and the claims of the reference applicant does not explicitly teach of this limitation. In the same field of endeavor, US'596 teaches [0011] “Properly employed, aluminum additions may minimize the effect of nitrogen on the physical and magnetic quality of the non-oriented electrical steel as aluminum reacts with nitrogen to form aluminum nitride inclusions during the cooling after casting and/or heating prior to hot rolling” and teaches Al can be present in the steel in an amount of up to about 3%. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the steel of the claims of the reference application and add Al as suggested by US'596 to form AlN inclusions to minimize the effect of nitrogen on the physical and magnetic quality of the non-oriented electrical steel.
A683-16 Standard Specification for Nonoriented Electrical Steel, Semiprocessed Types, Mo is usually present in NO steels in residual amounts (NPL1 6.1.3) “Phosphorus, copper, nickel, chromium, molybdenum, antimony, and tin are usually present only in residual amounts except in the higher numbered core-loss types where phosphorus, tin, or antimony up to 0.15 % may be present”. It is noted that range that the instant claim requires resembles levels what one skilled in the art to be impurity levels, for example a value of 0.001 which is the lower limit of the instant claims as NPL’1  teaches impurities in ranges less than 0.025, and up to 0.15 (see 6.1.3). Therefore, one skilled in the art would have expected the steel of the claims of copending Application No. 15/539610 to have Mo in a range claimed in the instant claims.
With respect to the claimed formulaic equations, [Equation 1] and [Equation 2] of instant claim 1, as the reference application and the patent discloses a composition wherein the claimed ranges of the various elements (Al, Mn, Si, Mo, P, Sn and Sb) of the instant alloy overlap or lie inside the ranges of various elements of the alloy of the prior art, the ranges of the formulaic expression of the instant claims would also overlap or lie inside the values of the prior art resulting from the instant formulaic expressions. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. Saklatwalla v. Marburg provides that “It requires something more than a mere new ratio of proportions in the ingredients constituting an article to render the product patentable. It was stated in the case of Bethlehem Steel Co. v. Churchward International Steel Co. (Carnegie Steel Co., Intervener), 3 Cir., 1920, 268 F. 361, 364, as follows: "But novelty of proportions in the sense of the patent law involves something more than figuring out proportions differing from any that were known before. It involves new results from new proportions, developing a new metal,  
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/065783 (reference application) (See publication US 2019/0017136 A1) in view of US 2005/0000596 A1 of Schoen (US'596).
The claims of the reference application reveal a substantially identical composition (the claimed ranges overlap or lie inside ranges disclosed by the reference except for Al), grain size. With respect to the hardness and thickness limitation, the reference application claims reveal a substantially identical processing for the making of the steel sheet and therefore the properties would be inherent.
With respect to the Al content, instant claims require 0.1 – 1.3 mass%. In the same field of endeavor, teaches [0011] “Properly employed, aluminum additions may minimize the effect of nitrogen on the physical and magnetic quality of the non-oriented electrical steel as aluminum reacts with nitrogen to form aluminum nitride inclusions during the cooling after casting and/or heating prior to hot rolling” and teaches Al can be present in the steel in an amount of up to about 3%. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the steel of the claims of the reference application and add Al as suggested by US'596 to 
With respect to the claimed formulaic equations, [Equation 1] and [Equation 2] of instant claim 1, as the reference application and the patent discloses a composition wherein the claimed ranges of the various elements (Al, Mn, Si, Mo, P, Sn and Sb) of the instant alloy overlap or lie inside the ranges of various elements of the alloy of the prior art, the ranges of the formulaic expression of the instant claims would also overlap or lie inside the values of the prior art resulting from the instant formulaic expressions. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. Saklatwalla v. Marburg provides that “It requires something more than a mere new ratio of proportions in the ingredients constituting an article to render the product patentable. It was stated in the case of Bethlehem Steel Co. v. Churchward International Steel Co. (Carnegie Steel Co., Intervener), 3 Cir., 1920, 268 F. 361, 364, as follows: "But novelty of proportions in the sense of the patent law involves something more than figuring out proportions differing from any that were known before. It involves new results from new proportions, developing a new metal, or, it may be, an old metal with new characteristics of structure or performance, embracing entirely new, or at least substantially enhanced, qualities of utility. [Milligan Higgins] Glue Co. v. Upton, 97 U.S. 3, 24 L.Ed. 985; Welling v. Crane, C.C., 21 F. 707; Brady Brass Co. v. Ajax [Metal Co., 3 Cir.], 160 F. 84, 90, 87 C.C.A. 240; Pittsburgh Iron Steel [Foundries] Co. v. Seaman-Sleeth Co., [3 Cir.] 248 F. 705, 160 C.C.A. 605; Miami Copper Co. v. Mineral Separation, Ltd., [3 Cir.] 244 F. 752, 157 C.C.A. 200."” 
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/470784 (reference application) (See publication US 2020/0087748 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application reveal a substantially identical composition, grain size. With respect to the hardness and thickness limitation, the reference application claims reveal a substantially identical processing for the making of the steel sheet and therefore the properties would be inherent.
With respect to the claimed formulaic equations, [Equation 1] and [Equation 2] of instant claim 1, as the reference application discloses a composition wherein the claimed ranges of the various elements (Al, Mn, Si, Mo, P, Sn and Sb) of the instant alloy overlap or lie inside the ranges of various elements of the alloy of the prior art, the ranges of the formulaic expression of the instant claims would also overlap or lie inside the values of the prior art resulting from the instant formulaic expressions. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. Saklatwalla v. Marburg provides that “It requires something more than a mere new ratio of proportions in the ingredients constituting an article to render the product patentable. It was stated in the case of Bethlehem Steel Co. v. Churchward International Steel Co. (Carnegie Steel Co., Intervener), 3 Cir., 1920, 268 F. 361, 364, as follows: "But novelty of proportions in the sense of the patent law involves something more than figuring out proportions differing from any that were known before. It involves new results from new proportions, developing a new metal, or, it may be, an old metal with new characteristics of structure or performance, embracing entirely new, or at least substantially enhanced, qualities of utility. [Milligan Higgins] Glue Co. v. Upton, 97 U.S. 3, 24 L.Ed. 985; Welling v. Crane, C.C., 21 F. 707; Brady Brass Co. v. Ajax [Metal Co., 3 Cir.],  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 0 have been fully considered but they are not persuasive.
Regarding the claimed expressions of the instant claims, it is agreed that the prior art US 2005/0000596 A1 of Schoen (US'596) does not explicitly teach of these expressions and ranges. However, as the prior art discloses a composition wherein the claimed ranges of the various elements (Al, Mn, Si, Mo, P, Sn and Sb) of the instant alloy overlap or lie inside the ranges of various elements of the alloy of the prior art (see compositional analysis above), the ranges of the formulaic expression of the instant claims would also overlap or lie inside the values of the prior art resulting from the instant formulaic expressions – for instance, using the minimum and maximum values of the involved elements and setting minimum amount of Si to 0.5 as per [0062] of the prior art provides a range of 0 to 12 for [Equation 1] and 0 to 1.55 for [Equation 2] meaning that the claimed ranges of the equations overlap or lie inside the ranges of the prior art. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
Regarding the criticality of the formulaic expressions [Equation 1] and [Equation 2] and their respective ranges, Applicant's arguments filed have been fully considered but they are not persuasive.
First, it is noted that the claimed range of [Equation 1] is now 0.35 to 0.5 which is a retreated range from the originally disclosed range of 0.32 to 0.5 {See original claim 1, Spec page 4: 1-5} and as the disclosure does not provide a different between a starting point of 0.32 (original) vs 0.35 (retreated), there is no criticality to the amended range with respect to the original range. Moreover, the data in Applicant’s own specification provides evidence that there is no correlation between the claimed ranges of values of [Equation 1] and [Equation 2] and the claimed hardness values. For example, Tables 1 and 2 list 14 samples (A1 to A7 and B1 and B7). Closer look at samples A1 and A3, samples that violate the claimed range of [Equation 1] with values of 0.22 and 0.25 respectively results in a crystal grains of 130 and 129 microns and hardness of 203 and 204 HV. Both of these properties meet the claimed values. In addition, there is no explicit teach of differences throughout the steel with respect to hardness and therefore it is expected that the hardness would be the same throughout the steel. In addition, data in Tables 3 and 4 also do not show any criticality with respect to the claimed range. For example Specimen No. C3, a sample that violated the claimed range of [Equation 1] provides an inner hardness value of 209 HV, a value within the claimed range. Similarly samples D3 and D4, samples that violate the claimed range of [Equation 2] with values of 0.21 and 0.02 respectively, provides inner hardness values of 203 and 204 HV respectively. In addition, closer look at samples D3 and D4 show that they both have the same value for [Equation 1] of 0.43 and drastically different values for  [Equation 2] of 0.21 and 0.02 respectively. However, the hardness iof inner cross section is almost identical with values of 203 and 204 HV respectively meaning that the impact of the ranges of the [Equation 2] is minimal at best.
sic), hardness but does not disclose Inner cross section hardness. Similarly, Table 4 discloses Inner cross section hardness but fails to disclose the crystal grain size. Therefore, one cannot make conclude of all of the properties claimed would be a necessary result of the claimed [Equation 1], [Equation 2] and their result ranges.
With respect to the criticality of the range arguments, although the Applicant points out the data from the instant specification, Examiner notes that these samples have multiple parameters being varied at once (see samples in Table 1 which shows changes in Al, Mn, C, S, N and Ti for the composition) and therefore does not clearly demonstrate that these equations are what is critical to attaining the argued results. Therefore, the criticality of the claimed range cannot be determined with the data provided. Applicant is invited to provide additional evidence in declaration or affidavit form to distinguish the claimed invention over the closest prior art. In addition, Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP § 716.02(d) II.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., B1 (Punching) (T), B50 () are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
Regarding the double patenting arguments regarding Mo ranges and copending application No. 16/470,784, Applicant's arguments have been fully considered but they are not persuasive. Claim 8 of copending application No. 16/470,784 recites “0.001 to 0.015 wt% of Mo” and therefore does teach of the Mo composition of the instant claims.
Regarding the double patenting arguments regarding Mo ranges and copending application No. 15/539,610, Applicant's arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of amendments to the instant claims.
Regarding the double patenting arguments regarding Mo ranges and copending Application No. 16/065,783, Applicant's arguments have been fully considered but they are not persuasive. Although Applicant traversed this rejection, Applicant did not particularly point out any supposed errors with the rejection. Therefore, the rejection is maintained for reasons as stated in the section titled Double Patenting above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733